             Case 7:20-cr-00184-VB Document 31 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA,                                     :
                                                              :
                                                                     ORDER
v.                                                            :
                                                              :
                                                                     20 CR 184 (VB)
ANDRE BROWN,                                                  :
                            Defendant.                        :
-------------------------------------------------------------x

       Sentencing in this case has been scheduled for December 4, 2020, at 3:00 p.m. The Court
expects to conduct this proceeding in person in the Courthouse.

        Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:
https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.
Completing the questionnaire online and ahead of time will save time and effort upon
entry. Only those individuals who meet the entry requirements established by the questionnaire
will be permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: November 20, 2020
       White Plains, NY

                                                      SO ORDERED:




                                                      Vincent L. Briccetti
                                                      United States District Judge
